DETAILED ACTION
The present application is a Continuation (CON) of U.S. Application No. 16/784,082 (U.S. Application No. 16/784,082 is a Divisional (DIV) of U.S. Application No. 15/918,393).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed January 28, 2022, have been fully considered.

Allowable Subject Matter
Claim 15 is allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al. (WO 2017/030806 A1) in view of Spencer (US 2003/0132224).
Regarding Claims 1-14, the Examiner maintains the rejection(s) and rationale(s) of the previous Office action, mailed November 10, 2021.

Response to Arguments
Applicant's arguments, filed January 28, 2022, have been fully considered but they are not persuasive.
Applicant argues that “Even with the combination, the invention is not obvious, as follows: Squeezing a molten alloy out of a helical coil might be predicted to cause all the molton alloy to fall to the bottom of the well. Surprisingly, this does not happen, as the alloy quickly cools as it passes through the helical openings and reaches the reservoir to form a seal.”  (See Applicant’s Remarks, filed 01/28/2022: p. 5).  The Examiner respectfully disagrees.  
First, the Examiner does not find the claimed invention to yield any unpredictable and/or unexpected result(s) outside of the combination of Stokes and Spencer.
Since Spencer discloses the same composition as claimed, the bismuth alloy, if squeezed through the helical coils disclosed by Stokes, would inherently act in the same manner as claimed, (i.e., it would be capable of quickly cooling as it passes through the helical openings and reaches the reservoir to form a seal).  If there is any difference between the composition of Spencer and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held that “products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 

Applicant argues that Spencer fails to teach “squeezing a molten alloy out of the helical coil openings” (See Applicant’s Remarks, filed 01/28/2022: p. 5).  The Examiner maintains that Stokes in view of Spencer teach and/or render obvious the claim limitation.  
Molten alloy is merely an alloy material liquefied by heat, wherein an alloy is a combination of two or more metallic elements.  
Stokes discloses deploying an alloy plugging material downhole and adjacent said base plug (p. 6, lines 20-27; p. 11, lines 23-29), melting and cooling said alloy to form multiple o-ring type rock-to-rock seals at different depths through said plurality of helical coil openings (p. 4, lines 27-29; p. 6, lines 20-27; p. 11, lines 23-29).  
Spencer teaches a method and apparatus for sealing a zone (Abstract; Fig. 22), wherein the method comprising melting and squeezing an alloy material through casing perforations, such as a bismuth-based alloy material ([0056]; [0058]), wherein a base plug is set within the casing, a heating tool carrying the alloy material as a solid material is lowered into the casing until it reaches the base plug, and the alloy material is melted at a predetermined depth within the well ([0059]).  Spencer teaches that pressure is applied to the now liquid alloy material to squeeze through the perforations ([0063]), then the cooled liquefied alloy material expands slightly because of its bismuth content and seals the faults which were filled during the squeezing operation ([0064]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674